NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              CASEY G., Appellant,

                                         v.

    DEPARTMENT OF CHILD SAFETY, A.D., C.G., INTERVENERS,
                        Appellees.

                              No. 1 CA-JV 22-0144
                                FILED 12-13-2022


            Appeal from the Superior Court in Maricopa County
                              No. JD38193
                    The Honorable Todd F. Lang, Judge

                                   AFFIRMED


                                    COUNSEL

Robert D. Rosanelli Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Jennifer R. Blum
Counsel for Appellee Department of Child Safety
                          CASEY G. v. DCS, et al.
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Maria Elena Cruz delivered the decision of the Court, in
which Judge Angela K. Paton and Judge Peter B. Swann1 joined.


C R U Z, Judge:

¶1           Casey G. (“Father”) appeals the superior court’s order
terminating his parental rights as to the children, A.D. and C.G.2 We affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2           In September 2020, the Department of Child Safety (“DCS”)
filed a dependency petition as to A.D. and C.G. due to Father’s alleged
substance abuse and domestic violence. DCS alleged Father had a current
and long history of abusing substances and engaged in domestic violence
with the children’s mother while they were present. DCS removed the
children from the parents’ care and placed them with their maternal
grandmother. The court found both children dependent as to Father and
adopted a family reunification case plan.

¶3            DCS referred Father for substance-abuse treatment and
testing, a psychological evaluation, individual counseling with a domestic
violence component, and parent aide services including supervised
visitation. Father graduated from standard outpatient substance-abuse
treatment to recovery maintenance in December 2020, but between
November 2020 and March 2021, Father did not comply with required


1       Judge Peter B. Swann was a sitting member of this court when the
matter was assigned to this panel of the court. He retired effective
November 28, 2022. In accordance with the authority granted by Article 6,
Section 3, of the Arizona Constitution and pursuant to Arizona Revised
Statutes (“A.R.S.”) section 12-145, the Chief Justice of the Arizona Supreme
Court has designated Judge Swann as a judge pro tempore in the Court of
Appeals for the purpose of participating in the resolution of cases assigned
to this panel during his term in office and for the duration of Administrative
Order 2022-162.

2      The superior court also terminated the mother’s parental rights to
the children. The mother is not a party to this appeal.


                                      2
                           CASEY G. v. DCS, et al.
                            Decision of the Court

substance-abuse testing. During this time, Father also became “erratic” and
“aggressive” toward the children’s mother, the parenting aide, and the
children. After Father failed to appear at the evidentiary hearing regarding
his parenting time, the court suspended Father’s visits with the children,
and Father refused to continue participating in parent aide services.

¶4            During his psychological evaluation, Father reported
completing “numerous” substance-abuse treatment programs, about three
years of methadone treatment, substance-abuse treatment while in jail, and
Terros’ substance-abuse treatment during the children’s dependency. The
psychologist found a history of substance-use disorder and recommended
Father continue recovery maintenance and participate in individual
counseling. DCS gradually resumed Father’s visitation and referred Father
to Sage Counseling for individual counseling, domestic violence education,
and anger management classes, but Sage Counseling unsuccessfully
discharged Father after he failed to complete anger management classes
and individual counseling.

¶5             Between June and September 2021, Father repeatedly tested
positive for fentanyl and returned to standard outpatient substance-abuse
treatment at DCS’ request. Father participated in treatment but again tested
positive for fentanyl in December 2021.

¶6           The court changed the case plan to termination and adoption
in January 2022, and DCS moved to terminate Father’s parental rights on
the substance abuse and the fifteen-months’ out-of-home placement
grounds. The court held a contested hearing and terminated Father’s
parental rights on both grounds finding it was in the children’s best
interests.

¶7            Father timely appealed, and we have jurisdiction pursuant to
A.R.S. §§ 12-120.21(A)(1), 12-2101(A)(1), and 8-235(A).

                                DISCUSSION

¶8            Father claims the superior court erred in terminating his
parental rights on both the substance abuse and the fifteen-months’ out-of-
home placement grounds. The superior court may terminate parental
rights if DCS proves any § 8-533(B) statutory ground by clear and
convincing evidence, Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 249,
¶ 12 (2000), and if termination is in the children’s best interests as proven
by a preponderance of the evidence, Kent K. v. Bobby M., 210 Ariz. 279, 288,
¶ 41 (2005). We do not reweigh evidence on appeal, and we will affirm the



                                       3
                           CASEY G. v. DCS, et al.
                            Decision of the Court

superior court’s factual findings if supported by reasonable evidence.
Dominique M. v. Dep’t of Child Safety, 240 Ariz. 96, 97, ¶ 6 (App. 2016).

I.     Substance Abuse Ground

¶9              Father argues the superior court’s order terminating his
parental rights on the substance-abuse ground is not supported by
reasonable evidence, but he does not challenge the court’s best interests
findings. The superior court may terminate a parent’s rights under A.R.S.
§ 8-533(B)(3) if it finds by clear and convincing evidence “the parent is
unable to discharge [their] parental responsibilities because of . . . a history
of chronic abuse of dangerous drugs [or] controlled substances,” and there
are “reasonable grounds to believe that the condition will continue for a
prolonged indeterminate period.” In addressing termination pursuant to
A.R.S. § 8-533(B)(3), the court may consider any admissible evidence,
including evidence of the length and frequency of the substance abuse, the
substances abused, the behaviors associated with the abuse, prior efforts to
maintain sobriety, and prior relapses in determining whether reasonable
grounds exist to believe the condition will continue for a prolonged period.
See Jennifer S. v. Dep’t of Child Safety, 240 Ariz. 282, 287, ¶ 20 (App. 2016).

¶10             The record supports the court’s order. Father has admittedly
struggled with substance abuse for over ten years, including abusing
cocaine, pills, Oxycodone, opiates, heroin, fentanyl, and methamphetamine
and has a lengthy criminal history related to his substance abuse. Father
claims he remedied his substance abuse by completing an “overwhelming
amount of services and treatment” and argues there is no reason to believe
his substance-abuse history “remains a significant, unresolved problem at
the present.” Father participated in methadone treatment since December
2017, completed about seven months of the Mosaic treatment program
while in county jail, successfully graduated from standard outpatient
treatment three times, and still attends Alcoholics Anonymous
“religiously.” But Father relapsed twice after completing standard
outpatient treatment and admitted the relapses were concerning. Father
also showed only “partial compliance” with required drug testing and
continued to test positive for illicit drugs even after DCS removed the
children from his care and as recently as four months before the termination
hearing.

¶11           Father participated in substance-abuse treatment for at least
six years yet began abusing new illicit substances and has shown an
inability to maintain his sobriety. Although Father testified he has not
relapsed since completing his most recent treatment, temporary abstinence


                                       4
                           CASEY G. v. DCS, et al.
                            Decision of the Court

does not outweigh a parent’s “significant history of abuse” or the parent’s
“consistent inability to abstain” from substances. See Raymond F. v. Ariz.
Dep’t of Econ. Sec., 224 Ariz. 373, 379, ¶ 29 (App. 2010).

¶12            Father’s history of substance abuse supports the court’s
finding that he is unable to discharge his parental responsibilities, and he
admits his substance abuse has hurt the children. The DCS case manager
testified A.D. throws up at the prospect of visits with Father and often soils
his pants after said visits. The testimony was also that C.G. has been
diagnosed with failure to thrive. There are reasonable grounds to believe
Father’s substance abuse will continue for a prolonged indeterminate
period as evidenced by his decade-long struggle with addiction to an
increasing variety of illicit substances, even after receiving substance-abuse
services. The record supports the court’s order terminating Father’s
parental rights. For the foregoing reasons, termination pursuant to A.R.S.
§ 8-533(B)(3) is supported.

II.    Fifteen-Months’ Out-of-Home Placement Ground

¶13            Although termination of Father’s rights was also based on the
fifteen-months’ out-of-home placement ground, because we affirm on
grounds of substance abuse, we need not evaluate whether reasonable
evidence supported the court’s order on other grounds. See Jesus M. v. Ariz.
Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 3 (App. 2002) (citations omitted).

                              CONCLUSION

¶14           We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        5